Title: General Orders, 22 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 22nd 1777.
Armstrong.St Clair.


The detachments of the 3rd 4th and 10th Pennsylvania Regiments, are to form one Detachment, and be under the Command of Major Harmar ’till their respective regiments arrive.
This detachment thus formed are to march for Boundbrook, by 6 o’clock to morrow morning, as is also the Eastern Detachment, under the Command of Col. Zebulon Butler—the whole to receive their orders from Major Genl Lincoln, when they arrive there.
The detachment of the 11th Pennsylva Regt to march at the same time for Samtown, and join the other part of their regiment at that place, under the Command of Major Mentzges.
Major Lamar is to join his regiment, and use his utmost endeavours to have it completed to the establishment.
The whole of the above detachments to appear on the Grand Parade, at 6 O’Clock to morrow morning, and those ordered to Boundbrook to march off together.
The General Court Martial whereof Major Harmar was President is dissolved.
